Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 17-23, drawn to extraction container holder assemblies comprising top and bottom trays, and arrays of extraction tubes.
Group II, claim(s) 24-26, drawn to puncture tool assemblies.
Group III, claim(s) 33-34, drawn to methods of obtaining reagents for an assay in an automated analyzer.
Group IV, claim(s) 35-36, drawn to methods for obtaining a sample for analysis.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-IV lack unity of invention because the groups do not share the same or corresponding technical feature.
During a telephone conversation with Richard Botos on 12/7/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 17-23.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 24-26 and 33-36 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Status
Claims 17-26 and 33-36 are pending, with claims 17-23 being examined, and claims 24-26 and 33-36 deemed withdrawn. Claims 1-16 and 27-32 are canceled.
Information Disclosure Statement
The information disclosure statements (IDS) received on 11/10/2021, 11/10/2021, 2/1/2022, 4/22/2022, 6/27/2022, 8/23/2022, and 11/16/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claims 18 and 20 are objected to because of the following informalities:  
Regarding claim 18, the claim recites, “further comprising layer”, which is grammatically incorrect. It appears that the above needs to be corrected to recite, “further comprising a layer” to be grammatically correct.
Regarding claim 20, the claim recites “the top try”, which appears to be a typo of “the top tray”.  
	Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by How to Use MicroAmp(TM) Reaction Plates, Tube Strips, and Tubes, 17 August 2015, Thermo Fisher Scientific, Pgs. 1-8 (Year: 2015) (hereinafter Thermo; already of record on the first IDS received 11/10/2021).

Regarding claim 17, Thermo discloses an extraction container holder assembly (see 2nd Fig. on Pg. 5). The assembly comprises: 
	a bottom tray comprising an array of openings (see numeral 4 at 2nd Fig. on Pg. 5, which is a 96-well tray).
	A top tray comprising an array of openings; wherein, when the bottom tray and the top tray are assembled together, the bottom openings align with the top openings (see numeral 2 at 2nd Fig. on Pg. 5, which is a 96-well retainer. The 96-well retainer 2 and 96-well tray 4 have openings that align).
	An array of extraction tubes joined together as a strip, wherein, when the strip of extraction tubes is assembled with the bottom tray, the extraction tubes fit through the openings in the bottom tray and the strip prevents the tubes from passing through the openings so that the strip rests on the top of the bottom tray (see numeral 3 at 2nd Fig. on Pg. 5, which is an 8-tube strip. The tubes of the 8-tube strip 3 fit through the openings in 96-well tray 4, and the strip prevents the tubes from passing through the openings so the strip rests on the top of the tray 4).
	Note: The instant Claims contain a large amount of functional language (ex: “a pierceable seal…”, “that engages with a corresponding feature…”, etc.).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
	Further Note: With regards to the preamble limitation “An extraction container holder assembly”, see MPEP 2111.02, which states that, “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.”

Regarding claim 19, Thermo discloses the extraction container holder assembly of claim 17. Thermo further discloses that the bottom tray further comprises upward facing sidewalls and wherein, when the top tray is assembled with the bottom tray, the top tray fits within the confines of the upward facing side walls of the bottom tray (see 2nd Fig. on Pg. 5, where 96-well retainer 2 appears to fit within upward facing side walls of 96-well tray 4 when assembled).

Regarding claim 20, Thermo discloses the extraction container assembly of claim 17. Thermo further discloses that the top tray has support ribs that are positioned on the top tray in a direction that is orthogonal to the strip supported by the bottom tray (see 2nd Fig. on Pg. 5, where 96-well retainer 2 has support ribs that are orthogonal to the strip 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Atwood et al. (US Pub. No. 2002/0072112; hereinafter Atwood) in view of Baum et al. (WO Pub. No. 2014/143044; hereinafter Baum).

Regarding claim 17, Atwood discloses an extraction container holder assembly ([0282], see Fig. 45). The assembly comprises: 
	a bottom tray comprising an array of openings ([0282], see Fig. 45 at frame 342).
	A top tray comprising an array of openings; wherein, when the bottom tray and the top tray are assembled together, the bottom openings align with the top openings ([0282], see Fig. 45 at plastic retainer 386, which has openings that align with openings in frame 342).
	An array of extraction tubes (see Fig. 45 at extraction tubes).
	Atwood fails to explicitly disclose that the array of extraction tubes is joined together as a strip, wherein, when the strip of extraction tubes is assembled with the bottom tray, the extraction tubes fit through the openings in the bottom tray and the strip prevents the tubes from passing through the openings so that the strip rests on the top of the bottom tray.
	Baum is in the analogous field of process tubes (Baum [0001]). Baum teaches an array of extraction tubes that is joined together as a strip such that when the strip is assembled with a bottom tray, the extraction tubes fit through openings in the tray and the strip prevents the tube from passing through the openings so that the strip rests on the top of the tray (Baum; [0046]-[0049], see Fig. 1D at process tube strip 100, Fig. 3A at carrier tray 300, and Fig. 3B at process strips 100 arranged in carrier tray 300). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the bottom tray and array of extraction tubes in the assembly of Atwood so that the array of extraction tubes is joined together as a strip, wherein, when the strip of extraction tubes is assembled with the bottom tray, the extraction tubes fit through the openings in the bottom tray and the strip prevents the tubes from passing through the openings so that the strip rests on the top of the bottom tray as in Baum. The motivation would have been that an extraction tube strip will allow for multiple tubes to be installed into a tray simultaneously, thereby reducing the time it takes to install the tubes. Further, having a strip that prevents the tube from passing through the openings will ensure that the tubes do not fall through the openings in the tray, thereby protecting the tubes from damage and/or spilling.

Regarding claim 19, modified Atwood discloses the extraction container holder assembly of claim 17. Modified Atwood further discloses that the bottom tray further comprises upward facing sidewalls and wherein, when the top tray is assembled with the bottom tray, the top tray fits within the confines of the upward facing side walls of the bottom tray (Atwood; [0282], see Fig. 45 at retainer 386, which snaps into upward facing sidewalls of frame 342).

Regarding claim 20, modified Atwood discloses the extraction container assembly of claim 17. Modified Atwood further discloses that the top tray has support ribs that are positioned on the top tray in a direction that is orthogonal to the strip supported by the bottom tray (Atwood; [0282], see Fig. 45 at retainer 386, which includes support ribs that are orthogonal to the array of tubes. When the tube is in the form of a strip, as previously taught in Claim 17 by Baum in [0046]-[0049], Fig. 1D, Fig. 3A, and Fig. 3B, the support ribs are orthogonal to the strip).

Claims 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Thermo, as applied to claims 17, 19, and 20 above, in view of Kastury et al. (US Pub. No. 2011/0263461; hereinafter Kastury).

Regarding claim 18, Thermo discloses the extraction container holder assembly of claim 17. Thermo further discloses the strip and array of extraction tubes supported by the strip (see numeral 3 at 2nd Fig. on Pg. 5, which is an 8-tube strip).
	Thermo fails to explicitly disclose a layer disposed over the strip and the array of extraction tubes supported by the strip, wherein the layer formed over the extraction tubes is a seal and wherein the seal is a pierceable seal.
	Kastury is in the analogous field of devices for collecting samples (Kastury [0012]). Kastury teaches a layer disposed over an array, the layer being a pierceable seal (Kastury; [0013]-[0015], [0021], see also Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the strip and array of extraction tubes supported by the strip in the assembly of Thermo by including a layer disposed over the strip and array of extraction tubes supported by the strip, the layer being a pierceable seal as in Kastury, as Kastury teaches that a pierceable seal can prevent any leakage or contamination of samples contained within the tubes during transportation, while also enabling the contents of the tubes to be accessed by piercing the seal as desired (Kastury; [0013]-[0015], [0021]).

Regarding claim 21, modified Thermo discloses the extraction container assembly of claim 18. Modified Thermo further discloses that the seals over the extraction tubes are exposed through the openings in the top tray when the top and bottom trays are assembled together with the strip therebetween (see Thermo at 2nd Fig. on Pg. 5. When the strip is modified as in Claim 18 by Kastury so that the seals are placed over the extraction tubes, the seals will be exposed through the opening in 96-well retainer 2 when the 96-well retainer 2 and 96-well tray 4 are assembled together).

Claims 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Atwood in view of Baum, as applied to claims 17, 19, and 20 above, in view of Kastury.

Regarding claim 18, modified Atwood discloses the extraction container holder assembly of claim 17. Modified Atwood further discloses the strip and array of extraction tubes supported by the strip (see Claim 17 above at Baum teaching the strip and array of extraction tubes in [0046]-[0049], Fig. 1D, Fig. 3A, and Fig. 3B).
	Modified Atwood fails to explicitly disclose a layer disposed over the strip and the array of extraction tubes supported by the strip, wherein the layer formed over the extraction tubes is a seal and wherein the seal is a pierceable seal.
	Kastury is in the analogous field of devices for collecting samples (Kastury [0012]). Kastury teaches a layer disposed over an array, the layer being a pierceable seal (Kastury; [0013]-[0015], [0021], see also Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the strip and array of extraction tubes supported by the strip in the assembly of modified Atwood by including a layer disposed over the strip and array of extraction tubes supported by the strip, the layer being a pierceable seal as in Kastury, as Kastury teaches that a pierceable seal can prevent any leakage or contamination of samples contained within the tubes during transportation, while also enabling the contents of the tubes to be accessed by piercing the seal as desired (Kastury; [0013]-[0015], [0021]).

Regarding claim 21, modified Atwood discloses the extraction container assembly of claim 18. Modified Atwood further discloses that the seals over the extraction tubes are exposed through the openings in the top tray when the top and bottom trays are assembled together with the strip therebetween (see Atwood at [0282], Fig. 45. When the strip is modified as in Claim 18 by Kastury so that the seals are placed over the extraction tubes, the seals will be exposed through the opening in retainer 386 when the retainer 386 and frame 342 are assembled together).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Thermo, as applied to claims 17, 19, and 20 above, in view of Self et al. (US Pub. No. 2010/0126286; hereinafter Self; already of record on the first IDS received 11/10/2021).

Regarding claim 22, Thermo discloses the extraction container assembly of claim 17. Thermo further discloses the top tray (see Pg. 5 at 2nd Fig. showing 96-well retainer 2) and the extraction tubes (see Pg. 5 at 2nd Fig. showing tube strip 3).
	Thermo fails to explicitly disclose that a barcode is placed on the top tray, wherein the information associated with the bar code includes at least one of a manufacturing lot of the extraction tubes, an expiration date of the extraction tubes or serial number of the extraction tubes.
	Self is in the analogous field of sample processing systems (Self [0003]). Self teaches a barcode that is placed on a tray, where the information associated with the bar code includes at least one of a manufacturing lot of containers, an expiration date of containers or serial number of containers (Self; [0044], [0049], reagents can be placed in reagent trays, [0186]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the top tray and the extraction tube in the assembly of Thermo so that a barcode is placed on the top tray, wherein the information associated with the bar code includes at least one of a manufacturing lot of the extraction tubes, an expiration date of the extraction tubes or serial number of the extraction tubes as in Self, as Self teaches that a barcode containing information such as the lot number and/or expiration date of contents within a container can be used to ensure that mixing of different lots does not occur, and that expired materials are not used (Self [0186]).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Atwood in view of Baum, as applied to claims 17, 19, and 20 above, further in view of Self.

Regarding claim 22, modified Atwood discloses the extraction container assembly of claim 17. Modified Atwood further discloses the top tray (see Atwood Fig. 45 at plastic retainer 386) and the extraction tubes (see Atwood Fig. 45 at extraction tubes).
	Modified Atwood fails to explicitly disclose that a barcode is placed on the top tray, wherein the information associated with the bar code includes at least one of a manufacturing lot of the extraction tubes, an expiration date of the extraction tubes or serial number of the extraction tubes.
	Self is in the analogous field of sample processing systems (Self [0003]). Self teaches a barcode that is placed on a tray, where the information associated with the bar code includes at least one of a manufacturing lot of containers, an expiration date of containers or serial number of containers (Self; [0044], [0049], reagents can be placed in reagent trays, [0186]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the top tray and the extraction tube in the assembly of modified Atwood so that a barcode is placed on the top tray, wherein the information associated with the bar code includes at least one of a manufacturing lot of the extraction tubes, an expiration date of the extraction tubes or serial number of the extraction tubes as in Self, as Self teaches that a barcode containing information such as the lot number and/or expiration date of contents within a container can be used to ensure that mixing of different lots does not occur, and that expired materials are not used (Self [0186]).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Thermo, as applied to claims 17, 19, and 20 above, in view of Chateau et al. (Translation of WO Pub. No. 91/08491; hereinafter Chateau).

Regarding claim 23, Thermo discloses the extraction tube container assembly of claim 19. Thermo further discloses the bottom tray having upwardly extending sidewalls (see numeral 4 at 2nd Fig. on Pg. 5, which is a 96-well tray).
	Thermo fails to explicitly disclose that the bottom tray has a feature on the upwardly extending sidewalls thereon that engages with a corresponding feature in a drawer for housing the extraction container assembly providing for an interference of the extraction tube container assembly in the drawer.
	Chateau is in the analogous field of biochemical analysis (Chateau Pg. 1 Last Para-Pg. 2 1st Para.). Chateau teaches a tray having a feature on upwardly extending sidewalls thereon that engages with a corresponding feature in a drawer providing for an interference of an assembly in the drawer (Chateau; Pg. 4 4th to Last Para., see Fig. 1 at notch 11 on module 1. The drawer is not positively recited, and the notch of the module appears capable of forming an interference fit with a corresponding feature in a drawer). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the bottom tray having upwardly extending sidewalls in the assembly of Thermo so that the bottom tray has a feature on the upwardly extending sidewalls thereon that engages with a corresponding feature in a drawer for housing the extraction container assembly providing for an interference of the extraction tube container assembly in the drawer as in Chateau, as Chateau teaches that such a feature will ensure positioning accuracy of the tray (Chateau; Pg. 4 4th to Last Para., see Fig. 1).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Atwood in view of Baum, as applied to claims 17, 19, and 20 above, in view of Chateau.

Regarding claim 23, modified Atwood discloses the extraction tube container assembly of claim 19. Modified Atwood further discloses the bottom tray having upwardly extending sidewalls (Atwood; [0282], see Fig. 45 at retainer 386, which snaps into upward facing sidewalls of frame 342).
	Modified Atwood fails to explicitly disclose that the bottom tray has a feature on the upwardly extending sidewalls thereon that engages with a corresponding feature in a drawer for housing the extraction container assembly providing for an interference of the extraction tube container assembly in the drawer.
	Chateau is in the analogous field of biochemical analysis (Chateau Pg. 1 Last Para-Pg. 2 1st Para.). Chateau teaches a tray having a feature on upwardly extending sidewalls thereon that engages with a corresponding feature in a drawer providing for an interference of an assembly in the drawer (Chateau; Pg. 4 4th to Last Para., see Fig. 1 at notch 11 on module 1. The drawer is not positively recited, and the notch of the module appears capable of forming an interference fit with a corresponding feature in a drawer). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the bottom tray having upwardly extending sidewalls in the assembly of modified Atwood so that the bottom tray has a feature on the upwardly extending sidewalls thereon that engages with a corresponding feature in a drawer for housing the extraction container assembly providing for an interference of the extraction tube container assembly in the drawer as in Chateau, as Chateau teaches that such a feature will ensure positioning accuracy of the tray (Chateau; Pg. 4 4th to Last Para., see Fig. 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949. The examiner can normally be reached M-F 8am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 1798

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798